DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on 06/16/2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira’799 (U.S. Pub. No. US 2015/0145799 A1) in view of Katsurahira’301 (U.S. Pub. No. US 2014/0043301 A1).

As to claim 1, Katsurahira’799 (Figs. 14-20) and Katsurahira’301 (U.S. Pub. No. US 2014/0043301 A1) teach an electronic device (a position indicator; Fig. 14) comprising: 
-	a plurality of transmission electrodes (a coil 62 and a coil 79); 
-	a reception electrode (a variable-capacitance capacitor 73 and a variable-capacitance capacitor 75) configured to receive an uplink signal transmitted from a sensor controller (a CPU 33); and 
-	a processor (a control circuit 56) which, in response to receiving the uplink signal via the reception electrode (the variable-capacitance capacitor 73 and the variable-capacitance capacitor 75), transmits a downlink signal to the sensor controller (the CPU 33) via sequentially (e.g., when pen tip side is placed and when eraser side is placed) selected ones of the plurality of transmission electrodes (the coil 62 and the coil 79) (Figs. 14-20).
Katsurahira’799 and Katsurahira’301 does not expressly teach a switching circuit configured to select one of the plurality of transmission electrodes, wherein the switching circuit carries out the sequential selection of the plurality of transmission electrodes used to transmit the downlink signal.
Katsurahira’301 (Figs. 15-20) teaches 	
-	a switching circuit (an analog multiplexer 43) configured to select one of the plurality of transmission electrodes (the electrodes 40-42) (Fig. 17), 
-	wherein the switching circuit (the analog multiplexer 43) carries out the sequential selection of the plurality of transmission electrodes (one of three electrodes 40-42 is connected to the coil 42 L2 with sequential switching; [0134], lines 5-6) used to transmit the downlink signal (e.g., the signal (d) is radiated from the electrode 40 for the certain period continuously (continuous transmission period 1, in Fig. 18); [0136], lines 6-9) (Figs. 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Katsurahira’301 for a position indicator of Katsurahira’799 because the multiplexer makes the transmission circuit economical and less complex.

As to claim 2, Katsurahira’799 teaches comprising: 
-	an elongated body (a main body 1a; Fig. 14), 
-	wherein a first transmission electrode (the coil 62) of the plurality of transmission electrodes is disposed at one end (a lower end) in a longitudinal direction of the elongated body (the main body 1a) and a second transmission electrode (the coil 79) of the plurality of transmission electrodes is disposed at another end (an upper end) in the longitudinal direction of the elongated body (the main body 1a) (Fig. 14).

As to claim 5, Katsurahira’799 teaches 
-	wherein the processor (the control circuit 56) determines the sequentially selected ones of the plurality of transmission electrodes (the coil 62 when pen tip side is placed and the coil 79 when eraser side is placed) according to a schedule (Figs. 17-18 and Figs. 19-20) which allocates a plurality time periods to the plurality of transmission electrodes (the coil 62 and the coil 79) (Figs. 14-20).

As to claim 6, Katsurahira’799 teaches 
-	wherein the processor (the control circuit 56) receives the schedule (Figs. 17-18 and Figs. 19-20) configured by the sensor controller (the CPU 33) (Figs. 14-20).

As to claim 7, Katsurahira’799 teaches 
-	wherein the processor (the control circuit 56) receives the schedule (Figs. 17-18 and Figs. 19-20) in the uplink signal (when the transmission side (T) is on in the switching circuit 34; Fig. 16) transmitted from the sensor controller (the CPU 33) (Figs. 14-20).

As to claim 8, Katsurahira’799 teaches 
-	wherein the schedule is dynamically set (depending on a sequence by which pin tip side and/or eraser side is placed, the schedule is dynamically determined; Figs. 17-18 and Figs. 19-20).

As to claim 11, Katsurahira’799 teaches 
-	wherein the reception electrode (the variable-capacitance capacitor 73 and the variable-capacitance capacitor 75) is used exclusively to receive the uplink signal (Fig. 14-16).


5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira’799 in view of Katsurahira’301 as applied to claim 2 above, and further in view of Dowd (U.S. Pub. No. US 2015/0242000 A1).

As to claim 3, Katsurahira’799 and Katsurahira’301 teach the electronic device according to claim 2.
Katsurahira’799 and Katsurahira’301 do not teach wherein the electronic device is an electronic ruler.
 Dowd (Figs. 4 and 6-8) teaches 
-	wherein the electronic device is an electronic ruler (a ruler 600) (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a ruler as taught by Dowd for a position indicator of Katsurahira’799 as modified by  Katsurahira’301 because the presence of the ruler on a touchscreen does not fully occlude the user’s view of parts of the touchscreen coincident with the ruler.

As to claim 4, Katsurahira’799 and Katsurahira’301 teaches the electronic device according to claim 2.
 	Katsurahira’799 and Katsurahira’301 do not teach wherein the plurality of transmission electrodes include three or more transmission electrodes disposed along the longitudinal direction of the elongated body.
Dowd (Figs. 4 and 6-8) teaches 
-	wherein the plurality of transmission electrodes include three or more transmission electrodes (touch sensors 690) disposed along the longitudinal direction of the elongated body (the body 602) (Figs. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a ruler as taught by Dowd for a position indicator of Katsurahira’799 as modified by  Katsurahira’301 because the presence of the ruler on a touchscreen does not fully occlude the user’s view of parts of the touchscreen coincident with the ruler.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira’799 in view of Katsurahira’301 as applied to claim 1 above, and further in view of Doray (U.S. Pub. No. US 2010/0001962 A1).

As to claim 10, Katsurahira’799 and Katsurahira’301 teach the electronic device according to claim 1.
 	Katsurahira’799 and Katsurahira’301 do not teach wherein the reception electrode is used also as one of the plurality of transmission electrodes.
Doray (Figs. 4-8) teaches 
-	wherein the reception electrode is used also as one of the plurality of transmission electrodes (the transceiver circuitry 60 is associated with one or more antennas 88 to facilitate bi-directional wireless communications with the wireless access points 36; [0048], lines 10-14; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a transceiver circuitry as taught by Doray in a position indicator of Katsurahira’799 as modified by Katsurahira’301 because transceiver circuitry associated with one or more antennas facilitates bi-directional wireless communications with the wireless access point.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira’799 and Katsurahira’301 as applied to claim 11 above, and further in view of Bentov (U.S. Patent No. US 9,921,626 B2).

As to claim 12, Katsurahira’799 and Katsurahira’301 teach the electronic device according to claim 11.
Katsurahira’799 and Katsurahira’301 do not expressly teach wherein the reception electrode is used to receive the uplink signal according to a Bluetooth® standard.
Bentov (Figs. 1-6) teaches 
-	wherein the reception electrode is used to receive the uplink signal according to a Bluetooth® standard (port 28 may receive signals wirelessly, for example, using Bluetooth technology; col. 7, lines 59-61; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Bluetooth technology as taught by Bentov in a position indicator of Katsurahira’799 as modified by Katsurahira’301 because Bluetooth technology can avoid interference from other wireless devices.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Geaghan (U.S. Pub. No. US 2017/0131798 A1) in view of Katsurahira’301.

As to claim 13, Geaghan (Figs. 1, 10 and 17-18) teaches an electronic device (an active pen 1000; Fig. 10A) comprising: 
-	two or more electrodes (1st Emitter Circuitry, 2nd Emitter Circuitry, 1st Receiver Circuitry, and 2nd Receiver Circuitry; Fig. 10B); 
-	a first switch (a switch in an emitter portion 1741) configured to switch a state of the electronic device between a working state and a stop state (a working state when the switch is ON and a stop state when the switch is OFF; Fig. 17); and 
-	a processor (a function processor 1030; Fig. 10B) which, in operation, transmits a downlink signal (a pen drive signal 1721) to a sensor controller (a touch controller 1770) using the two or more electrodes (1st Emitter Circuitry and 2nd Emitter Circuitry; Fig. 10B) when the electronic device (the pen 1720; Fig. 17) is in the working state (the working state when the switch is ON; Fig. 17), and stops transmission of the downlink signal (the pen drive signal 1721) when the electronic device (the pen 1720; Fig. 17) is in the stop state (a stop state when the switch is OFF; Fig. 17).
Geaghan does not teach a switching circuit configured to select one of the two or more electrodes, wherein the switching circuit carries out selection of the two or more electrodes used to transmit the downlink signal.
Katsurahira’301 (Figs. 15-20) teaches 	
-	a switching circuit (an analog multiplexer 43) configured to select one of two or more electrodes (the electrodes 40-42) (Fig. 17), 
-	wherein the switching circuit (the analog multiplexer 43) carries out selection of the two or more electrodes (one of three electrodes 40-42 is connected to the coil 42 L2 with sequential switching; [0134], lines 5-6) used to transmit the downlink signal (e.g., the signal (d) is radiated from the electrode 40 for the certain period continuously (continuous transmission period 1, in Fig. 18); [0136], lines 6-9) (Figs. 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer  as taught by Katsurahira’301 for an active pen of Geaghan because the multiplexer makes the transmission circuit economical and less complex.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geaghan in view of Katsurahira’301 as applied to claim 13 above, and further in view of Dowd.
 
As to claim 14, Geaghan and Katsurahira’301 teach the electronic device according to claim 13.
Geaghan and Katsurahira’301 do not teach wherein the electronic device is an electronic ruler.
Dowd (Figs. 4 and 6-8) teaches 
-	wherein the electronic device is an electronic ruler (a ruler 600) (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a ruler as taught by Dowd for an active pen of Geaghan as modified by Katsurahira’301 because the presence of the ruler on a touchscreen does not fully occlude the user’s view of parts of the touchscreen coincident with the ruler.

Allowable Subject Matter
10.	Claims 9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, Katsurahira’799, Katsurahira’301, Geaghan, Dowd, Doray and Bentov, either singularly or in combination, does not teach the limitation “comprising: a detector, wherein the processor, in response to the detector detecting movement of the electronic device below a threshold, dynamically sets the schedule to allocate less time for transmission of the downlink signal than time allocated for transmission of the downlink signal when detected movement of the electronic device is above the threshold” of claim 9 and the limitation “comprising: a second switch, wherein the processor, in response to the second switch being operated when the electronic device is in the working state, includes in the downlink signal information indicating an operated state of the second switch” of claim 15 in combination with other limitations in the base claim and any intervening claims, respectively.

Response to Arguments
11.		Applicant’s arguments with respect to claims 1-8 and 10-14 have been considered but are moot in view of the new grounds of rejection.
		In view of amendment, the prior art references, Katsurahira’799, Katsurahira’301, Geaghan, Dowd, Doray and Bentov, have been used for the new grounds of rejection.
		Therefore, the Office maintains the rejections as recited above.

Conclusion
12.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry

13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/Primary Examiner, Art Unit 2691